Title: To Alexander Hamilton from James Wilkinson, 7 November 1799
From: Wilkinson, James
To: Hamilton, Alexander


          
            Sir
            N York 7th. Nov. 1799
          
          I have the Honor to inclose you for consideration, an Account of my necessary Expences, since I left my Head Quarters on the Mississippi agreably to your Orders, with vouchers to support them—The Acct marked private is to evidence that I have not charged all my Expences for subsistence, indeed a variety of minute expences are omited, & I have made no charge for personal indulgences—yet the sum exceeds my taste & expectation—My passage  & — Stores to New Orleans being provided, the expence of my return may be rated at 200 Dollars to include my journey to Norfolk, & from New Orleans, to Natchez over Land—with most perfect respect I am Sir Your Mo. Ob Ser—
          
            Ja: Wilkinson
          
          Majr. Genl. Hamilton
        